The offense is burglary; the punishment confinement in the penitentiary for two years.
An accomplice testified that he and appellant burglarized the store of W. H. Stamps. Acting under a purported search warrant, officers searched appellant's private dwelling and found therein a quantity of groceries, which the injured party identified as having come from his burglarized store. Appellant did not testify. The testimony of his wife in his behalf raised the issue of alibi.
The affidavit for the search warrant was based upon information and belief. The facts and circumstances upon which the belief was founded not set forth in the affidavit. Hence the search warrant was invalid, and under the provisions of Art. 727-a, C. C. P., in receiving the evidence of the result of search over proper objection on the part of appellant, the learned trial judge fell into error. Boose v. State,  2 S.W.2d 856.
The judgment is reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 601